IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                        NOS. WR-77,157-01 and WR-77,157-02



                       IN RE DANIEL LEE LOPEZ, Applicant



 ON COUNSEL’S MOTIONS FOR LEAVE TO APPEAR TO FILE PLEADINGS
    ON APPLICANT LOPEZ’S BEHALF FROM CAUSE NO. 09-CR-787-B
             IN THE 117 TH JUDICIAL DISTRICT COURT
                         NUECES COUNTY

       Per curiam.

                                        ORDER

       We have before this Court two “Motion[s] for Leave to Appear” for David Dow to

appear on behalf of applicant Daniel Lee Lopez to file motions to stay applicant’s

execution in conjunction with the filing of a subsequent application for a writ of habeas

corpus and a suggestion that the Court reconsider applicant’s waiver of his initial habeas

application. Dow filed in this Court on July 27, 2015, a suggestion that this Court

reconsider its acceptance of applicant’s waiver of his initial habeas application. Dow
                                                               Dow Motion/Lopez writs - 2

filed in the convicting court on July 28, 2015, a subsequent application for a writ of

habeas corpus. We grant Dow leave to appear before this Court with regard to the

pleadings currently filed on behalf of applicant.

       Daniel Lee Lopez is scheduled for execution on August 12, 2015. Pursuant to

Miscellaneous Rule 11-003, pleadings filed on behalf of Lopez are due to be filed in the

proper court no later than Tuesday, August 4, 2015. Any pleadings Dow wishes to file in

addition to the ones currently filed will require a new motion for leave to appear, and any

pleadings filed after August 4, 2015, shall be accompanied by a good-cause statement as

required by Rule 11-003.

       IT IS SO ORDERED THIS THE 4th DAY OF AUGUST, 2015.

Do Not Publish